Citation Nr: 0714249	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  99-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a joint disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a skeletal 
disorder.

6.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2004 statement, the veteran provided the names of 9 
different treatment locations he was seen at for conditions 
associated with this appeal.  Records from three of the 
treatment locations, Baptist Hospital, Baton Rouge Medical 
Center, and Colquitt County Memorial Hospital, have been 
associated with the claims file.  The RO should assist the 
veteran in obtaining records from the other 6 locations.  

In June 2005, the Board determined that service connection 
was not warranted for any of the veteran's claims.  The 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In August 2006, the parties 
filed a Joint Motion for Remand (Joint Motion).  By Order 
entered August 11, 2006, the Court granted this motion and 
remanded the case to the Board for re-adjudication and 
disposition consistent with the Joint Motion.  Further 
evidentiary development consistent with the Court's Order is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
the following action:

1. Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities who possess records relevant 
to the claims on appeal.  

Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  Subsequently schedule the veteran for 
VA examinations to determine the nature, 
severity, and etiology of the sickle cell 
disease, eye disorder, heart disorder, 
joint disorder, skeletal disorder, and 
foot disorder.  Each examination must be 
conducted by a specialist.  The sickle 
cell disease examination should be 
conducted by a hematologist, the eye 
examination should be conducted by an 
ophthalmologist, the heart disorder 
examination should be conducted by a 
cardiologist, and the skeletal, joint, 
and foot examinations should be conducted 
by an orthopedist.  If the above 
specialists are not available, the 
examinations must be conducted by the 
most appropriate specialist.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
disorders.  It is requested that the VA 
specialists reconcile any contradictory 
evidence regarding the etiology of the 
claimed eye disorder, joint disorder, 
heart disorder, skeletal disorder, foot 
disorder and sickle cell disease.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

a. Following an examination of the 
veteran and a review of his medical 
records and history, each examiner should 
render an opinion as to whether it is at 
least as likely as not that the condition 
is a disease of congenital, 
developmental, or familial origin or 
defect.  If an examiner finds a claimed 
disorder to be a congenital defect, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the claimed disorder was subject to 
superimposed disease or injury during 
military service.  Additionally, an 
opinion should be rendered as to whether 
it is at least as likely as not that the 
claimed disorder was aggravated in 
service or whether an increase in 
severity was due to the natural progress 
of the claimed disorder. 

b. Each examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the claimed disorder 

i. is related to the complaints of 
joint, muscle and bone pain during 
active service, 

ii. was incurred during the 
veteran's active service,

iii. became manifest to a 
compensable degree within a one year 
period of discharge from service, or

iv. is otherwise related to active 
service. 

c. Lastly, each VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
disorder is related to any post-service 
event(s) or diseases.  If the etiology of 
a disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The decisions should be made on 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



